DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed 04/27/2021, the following has occurred:
Claims 1, 10 and 19 are amended,
Claims 2 and 11 are cancelled, and 
Claims 1, 3-10 and 12-20 are pending.

Response to Arguments
The Rejection of Claims Under 35 USC § 103
Applicant's amendments have overcome the previous interpretation of Prolefko (US 2013/0060301) in view of Hershey (US 2016/0279429) and Johanek (US 2013/0289664). However in light of the amendments a new interpretation of Johanek in view of Hershey and Prolefko has been applied. Particularly, Johanek discloses a therapy that delivers neuromodulation to a sequence of locations (pars. [0041]-[0044]) and that a location indicator and a pattern indicator for a time varying spatial pattern are received via a user interface (Fig. 4 (54) and par. [0042]: …one or more processors may receive the spatial electrode movement pattern from a user interface of external programmer 20, wherein a user (e.g., patient 12 or a clinician) has provided input defining or selecting the spatial electrode movement pattern…). It would have been obvious to one of ordinary skill 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 10, 12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Johanek (Publication No. US 2013/0289664) in view of Hershey et al. (Publication No. US 2016/0279429, hereinafter “Hershey”).
Regarding claims 1, 10 and 19, Johanek discloses a method, a system and a non-transitory machine-readable medium (par. [0007]) including instructions, which when executed by a machine, cause the machine to perform a method for, providing a neuromodulation therapy to a (pars. [Abstract], [0007]) using a plurality of electrodes (Fig. 5, par.) where the neurostimulation therapy sequentially delivers neuromodulation to a sequence of locations (par. [0005]: The method includes receiving, by at least one processor, a spatial electrode movement pattern that defines a sequence with which electrical stimulation is moved between a plurality of electrodes…), the method and system comprising: 
receiving, via user interface (Fig. 4, (54)), a location indicator corresponding to a first target neuromodulation field location for the neuromodulation therapy (Fig. 2 and pars. [0044]: …the set of stimulation parameters…include an electrode combination that defines the starting electrodes to be used when initializing the spatial electrode movement pattern…the set of stimulation parameters may include the spatial electrode movement pattern, [0062]: IMD 14 may be configured to deliver PNFS therapy using any of the spatial electrode movement patterns or stimulation therapy described herein…programming techniques described herein allow a user, such as a clinician or patient, to determine a therapy program for the PNFS based on user input…); 
receiving, via the user interface, a pattern indicator for a time varying spatial pattern to be implemented by the neuromodulation therapy (Fig. 11), the pattern indicator corresponding to a stimulation pattern for the neuromodulation therapy (pars. [0042]: …one or more processors may receive the spatial electrode movement pattern from a user interface of external programmer 20, wherein a user (e.g., patient 12 or a clinician) has provided input defining or selecting the spatial electrode movement pattern…, [0071]: Spatial electrode movement patterns may…include a sequence or order of electrode combinations, a rate at which each electrode combination in the pattern is to be changed, or timing instructions that indicate when each electrode combination in the pattern is to be moved…); 
control circuitry (Fig. 3, (34)) configured for determining a sequence of target neuromodulation field locations based on the location indicator and the time varying pattern (par. [0043]: …the spatial electrode movement pattern may identify a sequence of electrode combinations or instruct the therapy module how to identify the next electrode combination to be used for delivering the electrical stimulation.  In this manner, moving electrical stimulation may refer to changing electrode combinations such that the electrical field produced by the active electrodes moves with respect to patient anatomy to affect different anatomical regions of patient…); 
the neuromodulator including waveform circuitry (Fig. 3 (34)), the waveform circuitry configured to deliver the neurostimulation therapy (par. [0041]: The therapy module may include an electrical stimulation generator and any circuits necessary to generate electrical stimulation pulses or waveforms according to the parameter values of the stimulation parameter set) that sequentially delivers neuromodulation to the determined sequence of neuromodulation field (par. [0005], [0042]-[0044]: The method includes receiving, by at least one processor, a spatial electrode movement pattern that defines a sequence with which electrical stimulation is moved between a plurality of electrodes implanted within the patient, delivering electrical stimulation to the patient based on the spatial electrode movement pattern, wherein the electrical stimulation is moved between each of the plurality of electrodes according to the spatial electrode movement pattern, and repeating the spatial electrode movement pattern when delivering the electrical stimulation to the patient).
Johanek does not disclose determining, for each of the determined sequence of target neuromodulation field locations, a neuromodulation waveform, wherein determining the neuromodulation waveform includes determining, for each of the determined sequence of target neuromodulation field locations, an energy allocation for individual ones of the plurality of stimulation electrodes to collectively provide the neuromodulation at the corresponding one of the determined sequence of target neuromodulation field locations;
the control circuitry being configured to program a neuromodulator with the neuromodulation therapy to deliver the corresponding neuromodulation waveform for each of the determined sequence of target neuromodulation field locations; and 

However, Hershey in the same field of endeavor: method and apparatus for controlling temporal patterns of neurostimulation discloses determining, for each of the determined sequence of target neuromodulation field locations, a neuromodulation waveform (pars. [0007]: The one or more stimulation fields are each specified by a set of electrodes selected from the plurality of electrodes.  The programming control circuit may be configured to generate a plurality of stimulation parameters controlling delivery of the neurostimulation pulses according to the set of one or more stimulation waveforms, [0042]: The present system allows for definition of a pattern of neurostimulation pulses using a graphical method.  In various embodiments, the GUI allows the pattern of neurostimulation pulses to be defined as a set one or more stimulation waveforms each to be delivered to a stimulation field specified by a set of electrodes, claim 5:  …the waveform definition module is configured to present the one or more stimulation fields and receive a selection of the one or more fields for activation), wherein determining the neuromodulation waveform includes determining, for each of the determined sequence of target neuromodulation field locations, an energy allocation for individual ones of the plurality of stimulation electrodes to collectively provide the neuromodulation at the corresponding one of the determined sequence of (par. [0049]: …the neurostimulation pulses may include one or more individually defined pulses, and the set of electrodes may be individually definable by the user for each of the individually defined pulses or each of collections of pulse intended to be delivered using the same combination of electrodes); 
programming a neuromodulator with the neuromodulation therapy to deliver the corresponding neuromodulation waveform for each of the determined sequence of target neuromodulation field locations  (Fig. 3 (302) and par. [0051]: The one or more stimulation fields are each specified by a set of electrodes through which the associated stimulation waveform is to be delivered.  Programming control circuit 316 generates the plurality of stimulation parameters that controls the delivery of the neurostimulation pulses according to the set of one or more stimulation waveforms.  GUI 310… includes a composition control circuit 320 that allows for definition of the pattern of neurostimulation pulses by creating and/or adjusting each waveform of the set of one or more stimulation waveforms … GUI 310 allows the user to define each waveform of the set of one or more stimulation waveforms …); and 
the corresponding determined neuromodulation waveform according to the determined energy allocation for corresponding ones of the sequence of determined target neuromodulation field locations  (pars. [0007], [0042]: The one or more stimulation fields are each specified by a set of electrodes selected from the plurality of electrodes. The programming control circuit may be configured to generate a plurality of stimulation parameters controlling delivery of the neurostimulation pulses according to the set of one or more stimulation waveforms and Claim 5: The system according to any of the preceding claims, wherein the waveform definition module is configured to present the one or more stimulation fields and receive a selection of the one or more fields for activation). This provides the benefit of creating and adjusting the pattern of various stimulation parameter without the tedious control method of existing methods (par. [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, system and non-transitory machine-readable medium for neurostimulating a target location as taught by Johanek, to further include programming and delivering waveforms to a plurality of stimulation electrodes in accordance with energy allocation, as taught by Hershey in order to present the stimulation fields and receive a selection of fields for activation to create and adjust the pattern of various stimulation parameter without the tedious control method of existing methods. 
Regarding claims 3 and 12, the Johanek and Hershey combination discloses the method of claim 1 and the system of claim 10 respectively, wherein the stimulation pattern includes a massage pattern (Johanek, par. [0085]:  In some examples, user interface 54 may receive an input from patient 12 or another user that requests the type of therapy to be delivered by IMD 14…user interface 54 may receive a request a massage therapy...in addition, user interface 54 may receive selections specific to a type of therapy. For example, the user may select a spatial electrode movement pattern from one or more listed patterns or create a new spatial electrode movement pattern). 
Regarding claims 6 and 15,  Johanek discloses the method of claim 1 and the system of claim 10 respectively, except wherein determining the energy allocation includes determining a current fractionalization and a polarity for the individual ones of the plurality of stimulation electrodes. 
Hershey discloses the energy allocation includes a current fractionalization defining the current contributions by individual electrodes the waveform circuitry includes independently-controllable current sources for controlling current contributions by individual electrodes in the plurality of electrodes, the control circuitry being operably connected to the independently-controllable current sources to provide the current fractionalization (par. [0043]: The one or more stimulation fields are each specified by a set of electrodes through which a neurostimulation pulse is delivered. In various embodiments, the one or more stimulation fields are programmable for current steering (i.e. electrode fractionalization)). This provides the benefit of facilitating creation and adjustment of complex patterns of neurostimulation pulses (par. [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method . 

Claims 4, 5, 7-9, 13, 14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johanek in view of Hershey as applied to claims 1, 3, 6, 10, 12, 15 and 19 above, and further in view of Polefko et al. (Publication No. US 2013/0060301, hereinafter “Polefko”).
Regarding claims 4, 13 and 20, the Johanek and Hershey combination discloses the method of claim 1, the system of claim 10 and the non-transitory machine-readable medium of claim 19 respectively, except further comprising and including instruction which when executed by a machine, cause the machine to receive patient feedback to determine the first target neuromodulation field location.
However Prolefko, in the same field of endeavor: configuring electrical stimulation to treat a patient, discloses receiving patient feedback (Fig. 17 step 525d)  to determine the first target neuromodulation field location (Figs. 4, 17 and 19 and pars. [0103]: ...step 525 (also referred to as method 525) for an automated search for an ideal stimulation field based on real-time patient feedback, [0106]: …the CP 130 receives real-time patient feedback.  For instance, the patient 105 indicates via patient feedback device 145 the level of effectiveness of the stimulation of each of the nine regions within the set of regions 720.  The IPG 115 and CP 130 may cooperate such that the stimulation field 735a and target 735b are generated for a first region of the set of regions 720,…); and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, system and non-transitory computer readable storage medium instructions of neurostimulating a target location as taught by Johanek and Hershey, to receive an ideal patient stimulation field based on patient feedback, as taught by Prolefko in order to generate the appropriate stimulation fields for target areas. 
Regarding claims 5 and 14, the Johanek and Hershey combination discloses the method of claim 4 and the system of claim 13 respectively, except wherein the patient feedback includes an indicator of patient sensitivity to a delivered neuromodulation waveform. 
Prolefko discloses the patient feedback (Fig. 17 step 525d) includes an indicator of patient sensitivity to a delivered neuromodulation waveform (Figs. 1, 17 and 19D and pars. [0071], [0109]-[0111]:  …the CP 130 receives real-time patient feedback similar to the stimulation and feedback described in step 525d for the set of regions 720… the patient 105 indicates via patient feedback device 145 the level of effectiveness of the stimulation…The second subset 790 includes those subregions whose stimulation was most effective in reducing the patient's pain, similar to the first subset 750). This is for the purpose of generating the appropriate stimulation fields for target areas (par. [0102]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of neurostimulating a target location as taught by Johanek and Hershey, to receive an ideal patient stimulation field based on patient feedback, as taught by Prolefko in order to generate the appropriate stimulation fields for target areas. 
Regarding claims 7 and 16, the Johanek and Hershey combination discloses the method of claim 1 and the system of claim 10 respectively, but does not expressly disclose wherein the neuromodulation waveform includes an electrical current waveform. 
Prolefko discloses the neuromodulation waveform includes an electrical current waveform (pars. [0031]: The electrodes...promote electrical stimulation... based on electrical signals generated by the IPG 115. In one construction, the electrical signals are regulated current pulses..., [0032]: The stimulation most discussed herein is a regulated (or constant) current that provides a square wave, cathodic stimulation with a variable amplitude, frequency, and/or pulse width). This is for the purpose of delivering the intended therapeutic effects of spinal cord electrical stimulation in a desired region of the spine (par. [0031]).

Regarding claims 8, 9, 17 and 18, the Johanek and Hershey combination discloses the method of claim 1 and the system of claim 10 respectively except further comprising adjusting a parameter of at least one of the neuromodulation waveforms to provide a time varying intensity of the stimulation pattern provided to the patient; and 
wherein the parameter includes at least one of an amplitude, a pulse width, or a duty cycle.  
Prolefko discloses adjusting a parameter of at least one of the neuromodulation waveforms (Fig. 1 and par. [0071]: The IPG 115 …selects a stimulation waveform, regulates the amplitude of the electrical stimulation, controls the width and frequency of electrical pulses… [0092]: …the user may further adjust the stimulation parameters) to provide a time varying intensity of the stimulation pattern provided to the patient (Fig. 12f and par. [0092]:  As the intensity of the expected stimulation field 625 is increased (e.g., the amplitude increased and the "on" duty cycle of the pulse width increased) the more opaque the expected stimulation field 625 appears); and 
(pars. [0071]: The IPG 115 selects an electrode stimulating configuration, selects a stimulation waveform, regulates the amplitude of the electrical stimulation, controls the width and frequency of electrical pulses..., [0092]: …(e.g., the amplitude increased and the "on" duty cycle of the pulse width increased)… ). This is for the benefit of providing the best settings for a stimulation therapy to stimulate the spinal cord (par. [0071]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of neurostimulating a target location as taught by Johanek and Hershey, to adjust the stimulation waveform to provide intensity, as taught by Prolefko in order to provide the best settings for a stimulation therapy to stimulate the spinal cord.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794.  The examiner can normally be reached on M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ADREANNE A. ARNOLD/Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792